NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YAN LIU,                                        No.    20-72549

                Petitioner,                     Agency No. A087-807-603

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Yan Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Liu’s motion to reopen as

untimely, where it was filed more than five years after the order of removal

became final, and where Liu failed to establish changed country conditions in

China to qualify for an exception to the time limitation for filing a motion to

reopen. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(2), (3)(ii); see also

He v. Gonzales, 501 F.3d 1128, 1132-33 & n.9 (9th Cir. 2007) (change in

petitioners’ personal situation was insufficient to establish changed circumstances

in China to support untimely motion to reopen but could be a basis for filing a new

asylum application).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening

where Liu has not asserted a legal or constitutional error. See Bonilla v. Lynch,

840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board

decisions denying sua sponte reopening for the limited purpose of reviewing the

reasoning behind the decisions for legal or constitutional error.”).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       20-72549